Citation Nr: 0728999	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  03-10 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for a right eye disorder, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1995 to April 
1998.

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which established an increased rating of 30 
percent for the veteran's service-connected right eye 
disorder.  The veteran appealed, contending that a higher 
rating was warranted.

The veteran provided testimony before the undersigned 
Veterans Law Judge in January 2005 at a videoconference 
hearing, a transcript of which is of record.  

In March 2005, the Board remanded the appeal for further 
development.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO and the duty to notify has been satisfied.

2.  The veteran currently receives the maximum schedular 
rating for impairment of central visual acuity and aphakia 
for the service-connected right eye; anatomical loss of the 
right eye or blindness in both eyes is not shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for a right 
eye disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.84a, Diagnostic Code 6029 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between 
the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in a February 2002 letter, issued prior to the 
decision on appeal, and an April 2005 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate a claim for an increased rating, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence he has in his possession that pertains 
to the claim.  The claim was last readjudicated in August 
2005.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, VA examination reports, an 
employment letter, and hearing testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating, any question as to an appropriate 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  See Sanders, 487 F.3d 
881.  Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2006); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2006); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2006); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2006).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions, service medical 
records, VA examination reports, an employment letter, and 
hearing testimony.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran's right eye disorder has been rated as 30 percent 
under Diagnostic Code 6029, 38 C.F.R. § 4.84a (2006), which 
provides for a 30 percent rating for aphakia whether it is 
bilateral or unilateral.  The 30 percent rating prescribed 
for aphakia is a minimum rating to be applied to the 
unilateral or bilateral condition and is not to be combined 
with any other rating for impaired vision.  Combined ratings 
for disabilities of the same eye should not exceed the amount 
for total loss of vision of that eye unless there is an 
enucleation or a serious cosmetic defect added to the total 
loss of vision.  38 C.F.R. § 4.80.

Generally, the best distant vision obtainable after best 
correction by glasses will be the basis of a rating for 
vision impairment.  38 C.F.R. § 4.75 (2006).

A July 1998 VA examination report reflects uncorrected 
distant vision of 20/70 in the right eye and 20/300 in the 
left eye, and corrected distant vision of 20/30 in the right 
eye and 20/20 in the left eye.  Visual fields were full in 
both eyes.  The veteran complained of blurred vision in the 
right eye as well as glare from bright lights in the right 
eye.

An April 2002 VA examination report reflects uncorrected 
distant vision of 20/70 in the right eye and 20/200 in the 
left eye, and corrected distant vision of 20/25 in both eyes.  
Average contractions were 46.25 degrees in the right eye and 
46.8 degrees in the left eye.  The veteran complained of 
double vision when driving at night and extreme photophobia.

In his February 2003 notice of disagreement, the veteran 
stated that his driver's license had been suspended because 
he had failed the eye examination.  On his April 2003 VA Form 
9, he reiterated the above and added that he had been turned 
down for a job at Federal Express because he had failed their 
eye examination.  In this regard, a May 2000 letter from 
Federal Express states that the veteran would not be offered 
employment because he failed the vision examination and that 
company policy requires that all couriers have excellent 
vision.

An August 2005 VA examination report reflects uncorrected 
distant vision of 20/80 in the right eye and 20/70 in the 
left eye, and corrected distant vision of 20/40 in the right 
and 20/20 in the left.  Confrontation fields were within 
normal limits in both eyes.  The veteran complained of pain 
upon exposure to bright lights, reduced acuity in the right 
eye, and photophobia.

Initially, the Board notes that the veteran is only service-
connected for one eye.  Thus, based on impairment of central 
visual acuity, the most the veteran's right eye disorder can 
be assigned is a 30 percent rating.  See 38 C.F.R. § 4.84a, 
Diagnostic Codes 6071-6079 (2006).  As the veteran is already 
receiving 30 percent, he currently receives the maximum 
schedular rating for impairment of central visual acuity for 
the service-connected right eye.  The veteran's service-
connected right eye has not been anatomically removed nor is 
he blind in the nonservice-connected left eye to warrant the 
assignment of a higher rating to warrant a higher rating.  
38 C.F.R. §§ 3.383, 4.80.

Moreover, even considering the veteran's complaints of 
photophobia and pain in bright light, he cannot receive a 
rating in excess of 30 percent for his right eye.  In this 
regard, the combined ratings for disabilities of the same eye 
should not exceed the amount for total loss of vision of that 
eye unless there is an enucleation or a serious cosmetic 
defect added to the total loss of vision.  38 C.F.R. § 4.80 
(2006).  In this case, there has been no evidence of either.

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2006); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Board 
notes that the veteran stated in his notice of disagreement 
and substantive appeal that his state driver's license was 
pulled because of his eye disability.  The Board also notes 
that the veteran was denied employment in 2000 as a courier 
with Federal Express due to not having excellent vision.  He 
testified during his hearing that he is currently unemployed, 
and that while he could drive, he does not feel it is safe to 
do so.  He stated that this has limited his job opportunities 
to those to which he can obtain a ride.  However, he 
testified that he last worked in 2001 at a place that did 
personal training, and that he looked for work in computers.  
He further testified that he has applied for a job at the 
post office in both general jobs and as a driver.  

The Board has considered the veteran's contentions in this 
regard.  However, the veteran has testified that he has 
applied for jobs other than as a driver.  The objective 
evidence does not show that his right eye condition, in and 
of itself, markedly interferes with employment.  In this 
regard, the findings of corrected distant visual acuity in 
the right eye of 20/30, 20/25, and 20/40 simply fail to 
support an extra-schedular rating.  While the veteran did not 
meet Federal Express vision standards, he subsequently 
obtained work and has sought work in fields other than as a 
driver.  There is nothing in the record indicating the visual 
acuities noted above would result in marked interference with 
employment.  Additionally, his disability has not required 
frequent hospitalizations.  Thus, the criteria for referral 
for extraschedular consideration have not been met.  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).  


ORDER

An increased rating for a right eye disorder is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


